DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/7/2022 is acknowledged.

Claims 1-2, 6-13, 16, 18-23, and 29-31 are pending.  Claims 12-13, 16, 18-19, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 6-11, and 20-23 are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 2/7/2022 has been considered.  A signed copy is enclosed.

Nucleotide and/or Amino Acid Sequence Disclosures
This application fails to comply with the requirements of 37 C.F.R. 1.821-1.825 because it contains amino acid sequences that are not identified in Figures 6B, 6E, 7E and 11 and on pages 7 and 14.  Appropriate sequence identifiers should be used to comply with sequence rules.  The sequences in the specification should match the sequence listing and computer readable form (CRF) submitted with the application.  Applicant is asked to review the specification for sequences that are not identified and correction is required.  Applicant must provide a substitute computer readable form (CRF) copy of the “Sequence Listing”, a substitute paper copy of the “Sequence Listing”, an amendment of the specification to insert appropriate sequence identifiers, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).

Claim Objections
Claims 20-22 are objected to because of the following informalities:  Claims 20-21 are dependent on a non-elected claim.  Claim 22 contains parts i, ii, iii, and ivv, which does not make numerical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is rendered indefinite by the phrase “wherein the recombinant microorganism is bacteria, or a combination of bacteria.”  It is not clear how a combination of bacteria can be the microorganism.  
Claim 8 is rendered indefinite by the phrase “wherein the microorganism is selected from the group consisting of Bifidobacterium, Brevibacterium, Propionibacterium, Lactococcus, Streptococcus, Staphylococcus, Lactobacillus, Enterococcus, Pediococcus, Leuconostoc, or Oenococcus, or combinations thereof.”  It is not clear how combinations of these genera can be the microorganism.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 22 of copending Application No. 16/010,051 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-2, 8, and 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 12, and 23, respectively of copending Application No. 16/839,995 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 17/491,770 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 6-11, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,702,558. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
All of the limitations of the instant claims are explicitly recited in the patented claims.  Therefore, the instant claims are anticipated.

Claims 2, 6, 8, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/010,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
All of the limitations of the instant claims are explicitly recited in the patented claims.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-11, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-14, 18-20, and 22-25 of copending 
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
The only difference between the instant claims and the copending claims is that the copending claims recited a specific form of filaggrin.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12, 14, and 23 of copending Application No. 16/839,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claim is drawn to recombinant bacteria capable of secreting a polypeptide, wherein the bacteria comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
All of the limitations of the instant claim is explicitly recited in the patented claims.  Therefore, the instant claim is anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-11, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-26 and 29-33 of copending Application No. 16/890,552 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first 
All of the limitations of the instant claims are explicitly recited in the patented claims.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6, 8-9, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17/491,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first coding sequence comprising a gene capable of expressing eh polypeptide and a second coding sequence comprising a gene capable of expressing a cell penetrating peptide.
All of the limitations of the instant claims are explicitly recited in the patented claims.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-11, and 20-23 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Munivar et al (WO2015/184134; IDS filed on 2/7/2022).
The instant claims are drawn to recombinant microorganisms capable of secreting a polypeptide, wherein the microorganism comprises an expression vector comprising a first 
Munivar et al disclose living culture compositions comprising a recombinant bacterial strain selected from Bifidobacterium, Brevibacterium, Propionibacterium, Lactococcus, Streptococcus, Staphylococcus (e.g., S. epidermidis), Lactobacillus (e.g., L. acidophilus), Enterococcus, Pediococcus, Leuconostoc, or Oenococcus, and mixtures thereof wherein the cell culture composition comprises at least one engineered bacterial strain that produces a therapeutically effective amount of a recombinant polypeptide comprising (a) a filaggrin amino acid sequence, (b) a secretion signal, and (c) a cell penetrating peptide (see page 9, lines 3-16).  The species can be Staphylococcus epididermidis and the filaggrin amino acid sequence is SEQ ID NO:1, which matches the instantly claimed SEQ ID NO:1 at 97% (see page 9, lines 13-19).  With regard to the limitations of claims 20-21, the products of the prior art reference appear to be the same or an obvious or analogous variant of the product claimed by the applicant because they appear to possess the same or similar functional characteristics.  The purification or production of a product by a particular process does not impart novelty or unobviousness to a product when the same product is taught by the prior art.  This is particularly true when properties of the product are not changed by the process in an unexpected manner.  See In re Thorpe, 227 USPO 964 (CAFC 1985); In re Marosi, 218 USPO 289, 29222-293 (CAFC 1983); In re Brown, 173 USPO 685 (CCPA 1972).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645